Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 1/22/2021. 
Claims 1-35 are currently pending and have been examined.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/701,835, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the application fails to disclose the recording of sales in an order history, or the presentation of an asset list based on the order history that includes the current value of each asset, much less that the list is ordered by value or market demand as in the dependent claims.
The examiner acknowledges that the instant application claims priority from Provisional Application 62/793,910, filed 01/18/2019. Therefore, the claims receive the effective filing date of 1/18/2019.

Information Disclosure Statements
The information disclosure statement (IDS) submitted on 41/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-10 are directed to a machine, claims 11-17 are directed to a process, and claims 18-19 are directed to an article of manufacture. Therefore, claims 1-19 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 11, and 18 recite at least the following limitations that are believed to recite an abstract idea:
record, in an order history, a sale of an asset to a first consumer, the sale conducted between the first consumer and a retailer, the first consumer registered with a retailer; 
present an asset list to the first consumer, the asset list based on the order history and including a list of assets purchased from the retailer by the first consumer and corresponding current value of each asset;
receive an indication from the first consumer to transfer the asset; 
determine a set of transfer options for the asset; 
present the set of transfer options to the first consumer; 
receive a selected transfer option from the set of transfer options; and 
conduct a transaction based on the selected transfer option.

The above limitations recite the concept of transaction facilitation. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and 
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
Processing circuitry
A memory
A retail platform
A non-transitory machine-readable medium
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-10, 12-17, and 18 are directed to the abstract idea 

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
Processing circuitry
A memory
A retail platform
A non-transitory machine-readable medium
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 

Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
Claims 20-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 20-35 are directed to a machine. Therefore, claims 20-35 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 20 recites at least the following limitations that are believed to recite an abstract idea:
obtain information about an item in response to transfer of the item from a first location to a second location, the information obtained from the first location; 
receive a status change event for the item;  
update the information about the item based on the status change event; and 
transmit an instruction to enable moving the item from the second location to a third location based on the updated information about the item.
.
The above limitations recite the concept of transaction facilitation. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and 
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
Processing circuitry
A memory
A management system 
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 22-23, 26-27, 30, and 32-35 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 21, 24-25, 28-29, and 31, these claims are similar to the independent claims except that they recite the further 

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
Processing circuitry
A memory
A management system 
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 

In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-8, 10-12, 14-15, 17-23, 25-26, 30, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayaraman et al (US 20120054113 A1), hereinafter Jayaraman.

Regarding claim 1, Jayaraman discloses a system for asset control, the system comprising: 5processing circuitry; a memory including instructions that, when the system is in operation (Jayaraman: [0066], [0075], Claim 12), configure the processing circuitry to:
record, in an order history, a sale of an asset to a first consumer, the sale conducted between the first consumer and a retailer, the first 10consumer registered with a retail platform of the retailer (Jayaraman: “The user purchase history module 250 can be configured to maintain, in memory or within the database 126, purchase history information for registered users of the network-based system 102.” [0032] – “the network-based system 102 retains a user's past purchase history in database 126. In this example, the IDR application 132 can access the past purchase history to compare the identified item to past purchased items.” [0042] – Examiner makes further reference to [0018-0020], which address the purchasing and disposal being performed through a commerce site/system such as eBay. It is understood that either the seller or the operator of the platform itself may constitute the retailer.);
present an asset list to the first consumer, the asset list based on the order history and including a list of assets purchased from the retailer by the first consumer and corresponding current value of each asset (Jayaraman: “User purchase history data can be used to present disposal options to the registered user. For example, the IDR application 132 can create disposal recommendations for each item within a user's purchase history, which can then be displayed to the user.” [0032] – “FIG. 10 is a user interface screen 1000 illustrating an example past purchases display, according to an example embodiment. In this example, the UI screen 1000 includes a title display 1010, an activity tab 1015, a disposal options element 1020, and a list of past purchases 1030, among other things. The disposal options element 1020 can include an indication of how much a user could potentially receive by selling past purchases.” [0061]); 
receive an indication from the first consumer to transfer the asset (Jayaraman: “the individual desiring to dispose of an item” [0037] – “the method 300 includes operations for identifying an item for disposal (310).” [0034] – “The past purchases may have been made on the network-based system 102 or merely cataloged within the network-based system 102. The disposal options element 1020 also includes a display 1025 indicating all potential disposal options applicable to a user’s past purchases.” [0061] – With reference to Figure 10, it is understood that an interaction with 1020, 1025, or the ‘more actions’ button of 1035 indicates a user intention to proceed with/consider transfer. Furthermore, ‘identifying an item for disposal’ at step 310 can be recognized to be an indication for disposal of said asset.); 

present the set of transfer options to the first consumer (Jayaraman: “The recommendation engine 210 can interface with portions of the network-based system 102 to receive input from a user or present recommended disposal options to the user. …the activity tracking module 230 can monitor a user's past and present behavior within the network-based system 102. In certain examples, the IDR application 132 can use this information to identify items and trigger the recommendation engine 210 to provide disposal options to present to the user.” [0029-0030] – “the method 300 includes operations for identifying an item for disposal (310), determining a recommended disposal option (320), and displaying the recommended disposal option (330).” [0034]); 
receive a selected transfer option from the set of transfer options (Jayaraman: “The method 500 can begin at 505 with the network-based system 102 receiving a selected disposal option. At 510, the method 500 continues with the network-based system 102 determining whether the received disposal option is to sell the item. If the item is to be sold, the method 500 continues at 515 with the network-based system 102 determining whether the item is to be listed on some form of commerce site.” [0050]); and 
conduct a transaction based on the selected transfer option (Jayaraman: “potential disposal options can include listing an item for sale on a commerce-based system or via a publication system. FIGS. 11 A-E illustrate a set of UI screens that can facilitate listing of a selected item on the network-based system 102. This set of example UI screens are focused at listing an item for sale within a commerce system using a fixed price or auction0based pricing mechanism” [0062] – “the disposal options can be affected by the availability of non-monetary incentives (e.g., rewards) for recycling or donation of certain items. The non-monetary incentives can be provided by an organization operating the network-based publication or commerce system. For example, eBay (of San Jose, Calif.) operates a royalty rewards program called eBay Bucks. In an example, eBay can incent users to donate certain items that may not be in high demand on eBay's auction/commerce site” [0019] – “The payment applications 122 may likewise provide a number of payment services and functions to users. The payment applications 122 may allow users to accumulate value (e.g., in a commercial currency, such as the U.S. dollar, or a proprietary currency, such as 

Regarding Claim 2, Jayaraman discloses the system of claim 1, wherein, to present the asset list, the instructions configure the processing circuitry to present the asset list in descending order of value (Jayaraman: “FIG.10 is a user interface screen 1000 illustrating an example past purchases display, according to an example embodiment. In this example, the UI screen 1000 includes …a list of past purchases 1030” [0061] – As seen in Figure 10, a user’s past purchases [element 1035] are sorted by value, with the highest-price items first.). 

Regarding Claim 4, Jayaraman discloses the system of claim 1, wherein the indication from the first consumer to 30transfer the asset is an indication to transfer ownership of the asset (Jayaraman: “the individual desiring to dispose of an item” [0037] –“The method 500 can begin at 505 with the network-based system 102 receiving a selected disposal option. At 510, the method 500 continues with the network-based system 102 determining whether the received disposal option is to sell the item. If the item is to be sold, the method 500 continues at 515 with the network-based system 102 determining whether the item is to be listed on some form of commerce site.” [0050] – With reference to the examples discussed in [0040-0048], it is recognized that selling an item, recycling an item, etc. transfers ownership of the camera/phone/sofa to the buyer or recipient.).

Regarding Claim 5, Jayaraman discloses the system of claim 1, wherein the indication from the first consumer to transfer the asset is an indication to transfer physical control of the asset (Jayaraman: “the individual desiring to dispose of an item” [0037] –“The method 500 can begin at 505 with the network-based system 102 receiving a selected disposal option. At 510, the method 500 continues with the network-based system 102 determining whether the received disposal option is to sell the item. If the item is to be sold, the method 500 continues at 515 with the network-based system 102 determining whether the item is to be listed on some form of commerce site.” [0050] – With reference to the examples discussed in [0040-0048], it is recognized that selling an item, recycling an item, etc. transfers physical control of the camera/phone/sofa to its recipient.)

Regarding Claim 6, Jayaraman discloses the system of claim 1, wherein, to determine a set of transfer options, the instructions configure the processing circuitry to: identify a current market demand of the asset; and 5determine the set of transfer options based on the current market demand (Jayaraman: “At 410, the method 320 can begin with the IDR application 132 calculating demand for the identified item. In an example, demand can be calculated based on a targeted disposal channel (e.g., selling the item on ebay.com or amazon.com). In this example, demand can be calculated by determining total sales of a particular item over a period of time … demand can be calculated across a broader segment of sales channels, such as all online sales of an item over a certain period or all retail sales of an item. …the demand for an iPhone … could be calculated from market share data …calculating demand can also include factoring in requests for a certain item or category of items from recycling partners or charitable organizations.” [0038] – “At 490, the method 320 can conclude with the IDR application 132 using information from the previous operations to determine one or more recommended disposal options.” [0045] – “the recommendation engine 210 can make various calculations based on input data such as demand, ASP, category, and shipping costs to determine the recommended disposal option. ” [0035]).

Regarding Claim 7, Jayaraman discloses the system of claim 1, wherein, to determine a set of transfer options, the instructions configure the processing circuitry to: identify a current condition of the asset; and 10determine the set of transfer options based on the current condition (Jayaraman: “if it is determined that a user purchased a camera a year ago, the IDR application 132 may suggest selling the camera as it retains significant value.” [0042] – See also Figure 1: With reference to the examples discussed in [0040-0048], it is recognized that an “old” cell phone, and a “used” sofa are both reflections of the condition of the product, which is factored into ASP, demand, and viable options e.g. shipping, donation.).

Regarding Claim 8, Jayaraman discloses the system of claim 1, wherein, to present the set of transfer options to the first consumer, the instructions configure the processing circuitry to: present an option to sell, an option to donate, and an option to recycle the 15asset (Jayaraman: “The IDR engine can choose from various potential disposal options including, sell item on a network-based commerce site (e.g., eBay.com or Amazon.com), list item on a network-based publication system (e.g., craigslist.org or ebayclassifieds.com), recycle item online or via a local recycler, or donate the item to a charity.” [0020] – “the method 300 can also include operations for disposal, such as See also Figures 5 & 10.).


Regarding Claim 10, Jayaraman discloses the system of claim 1, wherein, to conduct the transaction based on the selected transfer option, the instructions configure the processing circuitry to: 25initiate a sale with a second consumer registered with the retail platform; and settle accounts of the first and second consumer based on the sale (Jayaraman: “FIGS. 11 A-E are a set user interface screens illustrating an example process for listing an item within a network-based publication system, according to an example embodiment. As discussed above, potential disposal options can include listing an item for sale on a commerce-based system or via a publication system. FIGS. 11 A-E illustrate a set of UI screens that can facilitate listing of a selected item on the network-based system 102. This set of example UI screens are focused at listing an item for sale within a commerce system using a fixed price or auction-based pricing mechanism (such as ebay.com auction or Buy It Now functionality).” [0062] – See in particular Fig. 11E– “Facilitating giving or selling an item to a recycling partner (either online or locally) can include a price setting mechanism (e.g., fixed price, auction, etc...) and pick-up or shipping coordination, among other things.” [0053] – “The payment applications 122 may allow users to accumulate value (e.g., in a commercial currency, such as the U.S. dollar, or a proprietary currency, such as "points' or other non-monetary rewards) in accounts, and then later to redeem the accumulated value for products (e.g., goods or services) that are made available via the publication system applications 120.” [0024] – It is recognized that receiving payment from a completed auction, or receiving a financial or otherwise incentive for a disposal option constitutes settling of accounts.). 

Regarding Claims 11-12, 14-15, and 17, the limitations of claims 11-12, 14-15, and 17 are closely parallel to the limitations of claims 1-2, 6, 8, and 10, and are rejected on the same basis.

Regarding Claims 18-19, the limitations of claims 18-19 are closely parallel to the limitations of claims 1 and 8, with the additional limitation of a non-transitory machine-readable medium including processing-circuitry-executable instructions (Jayaraman: Claim 12), and are rejected on the same basis.

 Regarding Claim 20, Jayaraman discloses a system for distributed inventory, the system comprising: 
processing circuitry; and a memory including instructions (Jayaraman: [0066], [0075], Claim 12) that, when the system is in operation, configure the system to: 
obtain information about an item in response to transfer of the 30item from a first location to a second location, the information obtained from a management system corresponding to the first location (Jayaraman: “The user purchase history module 250 can be configured to maintain, in memory or within the database 126, purchase history information for registered users of the network-based system 102.” [0032] – “the network-based system 102 retains a user's past purchase history in database 126. In this example, the IDR application 132 can access the past purchase history to compare the identified item to past purchased items.” [0042] –  “The past purchases may have been made on the network-based system 102 or merely cataloged within the network-based system 102. The disposal options element 1020 also includes a display 1025 indicating all potential disposal options applicable to a user’s past purchases.” [0061] – It is understood that the user’s initial purchasing of an item constitutes its transfer from the seller (first location) to the user (second location).); 
receive a status change event for the item (Jayaraman: “the individual desiring to dispose of an item” [0037] – “the method 300 includes operations for identifying an item for disposal (310).” [0034] – “The past purchases may have been made on the network-based system 102 or merely cataloged within the network-based system 102. The disposal options element 1020 also includes a display 1025 indicating all potential disposal options applicable to a user’s past purchases.” [0061] – “The method 500 can begin at 505 with the network-based system 102 receiving a selected disposal option. At 510, the method 500 continues with the network-based system 102 determining whether the received disposal option is to sell the item. If the item is to be sold, the method 500 continues at 515 with the network-based system 102 determining whether the item is to be listed on some form of commerce site.” [0050]); 98WO 2020/023410PCT/US2019/042869 
update the information about the item based on the status change event (Jayaraman: “The method 500 can begin at 505 with the network-based system 102 receiving a selected disposal option. At 510, the method 500 continues with the network-based system 102 determining whether the received disposal option is to sell the item. If the item is to be sold, the method 500 continues at 515 with the network-based system 102 determining whether the item is to be listed on some form of commerce site.” [0050]); and 


Regarding Claim 21, Jayaraman discloses the system of claim 20, wherein the management system corresponding to the first location is a retailer database (Jayaraman: “The user purchase history module 250 can be configured to maintain, in memory or within the database 126, purchase history information for registered users of the network-based system 102.” [0032] – “the network-based system 102 retains a user's past purchase history in database 126. In this example, the IDR application 132 can access the past purchase history to compare the identified item to past purchased items.” [0042] – Examiner makes further reference to [0018-0020], which address the purchasing and disposal being performed through a commerce site/system such as eBay. It is understood that the operator of the platform, such as eBay, itself may constitute the retailer.)

10 Regarding Claim 22, Jayaraman discloses the system of claim 21, wherein the second location corresponds to a purchaser of the item (Jayaraman: “The user purchase history module 250 can be configured to maintain, in memory or within the database 126, purchase history information for registered users of the network-based system It is understood that a user’s purchases constitute a transfer of said asset from the retailer to the user.).  

Regarding Claim 23, Jayaraman discloses the system of claim 20, wherein the status change event is an indication to sell the item (Jayaraman: “The method 500 can begin at 505 with the network-based system 102 receiving a selected disposal option. At 510, the method 500 continues with the network-based system 102 determining whether the received disposal option is to sell the item. If the item is to be sold, the method 500 continues at 515 with the network-based system 102 determining whether the item is to be listed on some form of commerce site.” [0050]).

Regarding Claim 25, Jayaraman discloses the system of claim 23, wherein, to transmit an instruction to enable 20moving the item from the second location to a third location based on the updated information about the item, the instructions configure the processing circuitry to create a listing for the item in an electronic marketplace (Jayaraman: “FIGS. 11 A-E are a set user interface screens illustrating an example process for listing an item within a network-based publication system, according to an example embodiment. As discussed above, potential disposal options can include listing an item for sale on a commerce-based system or via a publication system. FIGS. 11 A-E illustrate a set of UI screens that can facilitate listing of a selected item on the network-based system 102. This set of example UI screens are focused at listing an item for sale within a commerce system using a fixed price or auction-based pricing mechanism (such as ebay.com auction or Buy It Now functionality).” [0062]).  

Regarding Claim 26, Jayaraman discloses the system of claim 25, wherein, to create the listing, the instructions 25configure the processing circuitry to: correlate the item with a class of items; calculate a market price for the item based on the class of items; and include the market price in the listing (Jayaraman: “the demand for an iPhone …could be calculated from market share data …calculating demand can also include factoring in requests for a certain item or category of items” [0038] – “the recommendation engine 210 can make various calculations based on input data such as demand, ASP, category, and shipping costs to determine the recommended disposal option” [0035] – “potential disposal options can include listing an item for sale on a commerce-based system or via a publication system. FIGS. 11 A-E illustrate a set of UI screens that can facilitate listing of a selected item on the 

15 Regarding Claim 30, Jayaraman discloses the system of claim 23, wherein the status change event includes an ambiguity, and wherein, to receive the status change event, the instructions configure the processing circuitry to: select an inquiry from a set of inquiries to resolve the ambiguity; transmit the inquiry to an author of the status change event; and 20update the status change event with an answer from the author to resolve the ambiguity (Jayaraman: “The method 500 can begin at 505 with the network-based system 102 receiving a selected disposal option. At 510, the method 500 continues with the network-based system 102 determining whether the received disposal option is to sell the item. If the item is to be sold, the method 500 continues at 515 with the network-based system 102 determining whether the item is to be listed on some form of commerce site.” [0050] – It is recognized that the inquiry may be choices of disposal options, with the options presented based on the determinations address in Claims 20,23. The author/user indicates which option they are selecting.).

25 Regarding claim 32, Jayaraman teaches system of claim 30, wherein, to select the set of inquiries, the instructions configure the processing circuitry to: retrieve a profile for a user of the item, the profile including a set of items of the user; collect characteristics of the set of items; 30calculate differentiating characteristics for the set of items by removing an intersection of characteristics between the set of items; and filter the set of inquiries to remove inquiries that are not directed to a differentiating characteristic (Jayaraman: “The user purchase history module 250 can be con figured to maintain, in memory or within the database 126, purchase history information for registered users of the network-based system 102. User purchase history data can be used to present disposal options to the registered user. For example, the IDR application 132 can create disposal recommendations for each item within a user's purchase history, which can then be displayed to the user” [0032] – “the recommendation engine 210 can make various calculations based on input data such as demand, ASP, category, and shipping costs to determine the recommended disposal option. ” [0035] – With further reference to Table 1, it is recognized that such characteristics are used to determine recommended options/inquiries presented to the user. ). 


Regarding claim 33, Jayaraman teaches system of claim 20, wherein the item is a part in a second item (Jayaraman: “it may be determined that the user has a purchased a number of accessories to accompany the identified item. In this example, the IDR application 132 can suggest selling the identified item and associated accessories as a bundle to increase the monetary value of the transaction (or increase the likelihood of disposing of the identified item).” [0042]).  

Regarding claim 34, Jayaraman teaches system of claim 20, wherein the status change event is notification 5that the item is an accessory item for a second item of a user, and wherein, to transmit the instruction to enable moving the item from the second location to a third location, the instructions configure the processing circuitry to transmit an offer to transfer the item to the user (Jayaraman: “it may be determined that the user has a purchased a number of accessories to accompany the identified item. In this example, the IDR application 132 can suggest selling the identified item and associated accessories as a bundle to increase the monetary value of the transaction (or increase the likelihood of disposing of the identified item).” [0042]) .


Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 9, 13, 16, 24, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of Chan et al (US 20190057343 A1), hereinafter Chan.
Regarding claim 3, Jayaraman teaches the system of claim 1, wherein, to present the asset list, the instructions configure the processing circuitry to present the asset list based on value (Jayaraman: “FIG.10 is a user interface screen 1000 illustrating an example past purchases display, according to an example embodiment. In this example, the UI screen 1000 includes …a list of past purchases 1030” [0061] – As seen in Figure 10, a user’s past purchases [element 1035] are sorted by value, with the highest-price items first.), including the calculation of market demand (Jayaraman: “Demand can be calculated relative to a specific sales channel. Such as eBay.com or Amazon.com. Demand can also factor in general popularity of an item or category of items, which can be calculated via market share or total units sold within a particular timeframe and/or geographical area. Similarly, ASP can be determined for a particular sales outlet (e.g., ebay.com or a particular retailer).” [0020]), but does not specifically teach that the determined value represents market demand.  
However, Chan teaches a smart inventory service provider system (Chan: Abstract), including that calculated value is representative of market demand (Chan: “gather additional information required to assign market values to the inventory items 120 . Knowing the value of one or more inventory items 120 may prompt a user to retain or dispose of the inventory items 120 . For example , if a user knows that a particular inventory item is valuable , but the user does not wish to keep the item , the user may donate the item to a charity.” [0022] – “, a user may select a setting that notifies the user whenever the value of an inventory item 120 increases” [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Jayaraman would continue to teach the presenting of a user’s asset list based on value, except that now it would also teach that this value may be market demand, according to the teachings of Chan. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to allow a user to estimate when items have a value high enough to list for sale (Chan: [0003]).

Regarding claim 9, Jayaraman teaches system of claim 1, but does not specifically teach that, to receive the selected transfer option from the set of transfer options, the instructions configure the processing circuitry to: 20receive a verbal command from the first consumer; and analyze the verbal command. 
It is recognized that an input command received by a microphone is necessarily analyzed in order to be implemented.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Jayaraman would continue to teach user selection of a transfer option except that now it would also teach that this selection may be performed by voice input, according to the teachings of Chan. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to allow a user to provide information to the system (Chan: [0018]).


Regarding claims 13 and 16, the limitations of claims 13 and 16 are closely parallel to the limitations of claims 3 and 9, and are rejected on the same basis.

Regarding claim 24, Jayaraman teaches system of claim 23, but does not specifically teach that the indication to sell the item is based on a voice command received at an intelligent microphone system.   
However, Chan teaches a smart inventory service provider system (Chan: Abstract), including that the indication to sell the item is based on a voice command received at an intelligent microphone system (Chan: “An input device or component of the user I / O device 114 allows the user to provide information to the user computing device 110, and may include , for example … a microphone”[0018] – “The transaction offer is accepted at 208 . In some arrangements , the user accepts the transaction offer within the smart inventory client application” [0037] – It is recognized that the microphone system receiving and processing voice commands may, without further definition, be considered an intelligent microphone system.)

In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to allow a user to provide information to the system (Chan: [0018]).

Regarding claim 31, Jayaraman teaches system of claim 30, but does not specifically teach that the set of inquiries are voice prompts.  
However, Chan teaches a smart inventory service provider system (Chan: Abstract), including that the set of inquiries are voice prompts (Chan: “An input device or component of the user I / O device 114 allows the user to provide information to the user computing device 110, and may include , for example … a microphone … An output device or component of the user I / O device 114 allows the user to receive information from the user computing device 110, and may include … a speaker” [0018] – “The transaction offer is accepted at 208 . In some arrangements , the user accepts the transaction offer within the smart inventory client application” [0037] – It is recognized that a selectable option that may be selected via voice constitutes a voice prompt. Chan further supports audio/voice outputs, as cited, which may also be interpreted to be a ‘voice/audio prompt.’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Jayaraman would continue to teach system output of inquiries, except that now it would also teach that this output may be done either by audio to solicit a voice response, according to the teachings of Chan. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to allow a user to provide information to the system (Chan: [0018]).


 Regarding claim 35, Jayaraman teaches system of claim 20, wherein, to transmit the instruction to enable moving the item from the second location to a third location, the instructions configure the processing circuitry to transmit an offer to create a transaction for the user (Jayaraman: “potential disposal options can include listing an item for sale on a commerce-based system or via a publication system. FIGS. 11 A-E illustrate a set of UI screens that can facilitate listing of a selected item on the network-based system 102. This set of example UI screens are focused at listing an item for sale within a commerce system using a fixed price or auction0based pricing mechanism” [0062]),
 but does not specifically teach that the status change event is notification that the item has changed in value in a market.
However, Chan teaches a smart inventory service provider system (Chan: Abstract), including that the status change event is notification that the item has changed value in a market(Chan: “a user may select a setting that notifies the user whenever the value of an inventory item 120 increases” [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Jayaraman would continue to teach receipt of a change event, except that now it would also teach that this change event is notification of the item changing value in a market, according to the teachings of Chan. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to allow a user to estimate when items have a value high enough to list for sale (Chan: [0003]).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of Fleming (US 20190172121 A1), hereinafter Fleming.
30 Regarding claim 27, Jayaraman teaches the system of claim 23, but does not specifically teach that the instructions further configure the processing circuitry to: request a condition assessment in response to receiving the status change event; and 99WO 2020/023410PCT/US2019/042869 receive a characteristic of the item in response to the condition assessment, wherein updating the information about the item based on the status change event includes the characteristic.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Jayaraman would continue to teach receipt of a status change event, except that now it would also teach requesting a condition assessment thereafter and updating a characteristic based thereon , according to the teachings of Fleming. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to make a price/value estimation of a product (Fleming: [0049]).


5 Regarding claim 28, Jayaraman/Fleming teach the system of claim 27, wherein, to request the condition assessment, the instructions configure the processing circuitry to provide instructions to capture at least one of an image or video of the item (Fleming: “the method may perform image analysis on the images of the item to determine the current condition of the item for the price/value estimation.” [0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jayaraman with Fleming for the reasons identified above with respect to claim 27. 

Regarding claim 29, Jayaraman/Fleming teach the system of claim 28, wherein, to receive the characteristic of the item, 10the instructions configure the processing circuitry to: receive the image or video of the item; and invoke an inference engine on the image or video to produce the characteristic (Fleming: “the method may perform image analysis on the images of the item to determine the current condition of the item for the price/value estimation.” [0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jayaraman with Fleming for the reasons identified above with respect to claim 27. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684      
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684